 

   

PagelD 154

US. DISTRICI
NORTHERN DistRIcny
FILED

Case 2:20-cr-00063-Z-BR Document 45 Filed 04/12/21 Page,

     
   
  
 

   

  

RT

IN THE UNITED STATES DISTRICT COUR TEXAS

FOR THE NORTHERN DISTRICT OF TEXA$

 

APR 1 2 2001

 
 
    

AMARILLO DIVISION
| CLERK. {1., DISTRICT COURT
UNITED STATES OF AMERICA § By. ,
§ AC] pity
Plaintiff, §
§
V. § 2:20-CR-63-Z-BR-(1)
§
TAMMIE KATHLEEN LUNDEGREEN §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On March 26, 2021, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Tammie Kathleen Lundegreen filed no objections to the Report and Recommendation within the
fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant
matters of record in the above referenced cause—including the elements of the offense, Factual
Resume, Plea Agreement, and Plea Agreement Supplement—and thereby determined that the Report
and Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by
the United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of
Defendant Tammie Kathleen Lundegreen was knowingly and voluntarily entered; ACCEPTS the
guilty plea of Defendant Tammie Kathleen Lundegreen; and ADJUDGES Defendant Tammie
Kathleen Lundegreen guilty of Count One in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

Sentence will be imposed in accordance with the Court’s sentencing scheduling order.

ij

HEW J. KACSMARYK
TED STATES DISTRICT JUDGE

SO ORDERED, April /F, 2021.

 
